The Vice-Chancellor:
It is not the practice to allow matter which has arisen after the filing of the original answer to come in under a supplemental answer. In cases where something has been overlooked or inadvertently left out the court, upon proper affidavits and on good cause shown, will give leave to a defendant to file a supplemental or further answer, instead of adding by amendment.
*136But here there is new matter which has arisen since the fi« ling of the original answer. In such a case the defendant cannot set it up in a supplemental answer: he should file a bill in the nature of a supplemental cross bill. The practice is laid down in Mitf. Pl. p 72.98. (last English and Amer. ed.)
Perhaps the complainant can be brought to admit at the hearing the fact now wished to be set up in a supplemental answer. If not, these defendants must adopt the other eoprse.